Title: Enclosure: Charles Guillaume Lambert to Comte de Montmorin, 26 November 1790
From: Lambert, Charles Guillaume
To: Montmorin, Comte de


Paris Le 26 9bre 1790.
Le Congrés des Etats unis, Mr à passé une Loi pour ouvrir un Emprunt de Douze millions de Dollards, à l’effet de payer et reconstituer sa dette Etrangere.
La créance de La france partie échue, et celle a échoir, reduites au Comptant au premier Jer prochain s’éleve à 39.710.000 ₶ surla quelle l’Envoyé de cette puissance a donné note de ne pouvoir payer que trois millions a Compte des parties echues, etant incertain de L’epoque â laquelle L’Emprunt des Etats unis pourra etre éffectué.
Les srs Schweizer Jeanneret et Compagnie, m’ont donné communication des Soumissions de Divers Capitaliste qui ont dans Les fonds puplics de france, pour une Somme de plus de quarante millions, soit en interêts echus, soit en effet sortis en remboursement et dont le payement doit leur être fait en assignats aussitôt l’emission des huits cens millions décrétés par l’assemblée nationnale et Sanctionnés par le Roy.
Ces Capitalistes se soumettent à prendre dans L’Emprunt des Etats unis pour une somme égal à la créance de la france Sur cette puissance, à la Condition que la ditte Somme sera Employée à liquider la créance de la france, et à cet effet ils S’obligent de faire le depôt à paris de la Somme de 36,710,000 ₶ pour être remis au gouvernement aussitôt que le fondé de pouvoir des Etats unis aura accepté leur soumission et delivrée les titres de 36,710,000 ₶ en contrats de l’Emprunt de Congrés.
Cette opération me paroit réunir le double avantage de procurer le reimboursement trés prochain de la créance de la france, dont les échéances se prolongent jusqu’en 1802, et de Consolider le crédit encore chancelant d’une puissance alliée, à la prosperité de la quelle nôtre Gouvernement a pris jusques ici le plus vif interêt.
Cest d’aprés ces motifs, que je vous Envoye, Mr., Les deux duplicata de la Soumission de M. M. Schweizer, Jeanneret et de leur Compagnie, avec Copie de la lettre qu’ils m’ont adressée, je vous prie de donner communication par le premier courrier de ces deux Duplicata de Soumission à M. Short Envoyé des Etats unis en france, qui se trouve actuellement à amsterdam, et de lui de demander sa réponse dans le plus court délai possible en lui observant que si les conditions ne lui paroissent pas remplir les intentions du Congrés, il ait à envoyer lui même un modèle de Soumission, auquel on adhérera S’il y à lieu; et qu’au contraire s’il accèpte la proposition, il peut garder un des deux doubles de Soumission et renvoyer l’autre accépté de lui.
Jai l’honneur dêtre &c.
